 Case 1:18-cr-00075-LPS Document 19 Filed 10/11/18 Page 1 of 3 PageID #: 47



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                          )
                                                   )
                        Plaintiff,                 )
             V.                                    )       Case No. 18-   +~-L.P,S
                                                   )
Dion OLIVER,                                       )
                                                   )
                        Defendant.                 )



                        MOTION FOR DETENTION HEARING

     NOW COMES the United States and moves for the pretrial detention of the defendant,

pursuant to 18 U.S.C. § 3142(e) and (f). In support of the motion, the United States alleges the

following:

     1.      Eligibility of Case. This case is eligible for a detention order because case involves

(check all that apply) :

                  X     Crime of violence (18 U.S.C. § 3156)

                  X     Maximum sentence life imprisonment or death

                        1O+ year drug offense                                          c:::
                                                                                              ,-:,
                                                                                    ~~                    c:o
                                                                                    ::...c.::             C)
                        Felony, with two prior convictions in above categories      ("")(/}
                                                                                   -j .          ...,..
                                                                                                          ("")
                                                                                                          --t
                                                                                   oo -
                        Minor victim                                               "7j~ ~
                                                                                   f,    ,;;;-_; Q        -0
                                                                                   ~n                     :I':
                        Possession I use of firearm, destructive device or other da~                 us ~pon
                                                                                   ;:::, O                0
                                                                                   rr,§5                  w
                        Failure to register under 18 U.S.C. § 2250                        -I



                  X     Serious risk defendant will flee

                  X     Serious risk obstruction of justice

     2.      Reason For Detention . The court should detain defendant because there are no

conditions ofrelease which will reasonably assure (check one or both):
     Case 1:18-cr-00075-LPS Document 19 Filed 10/11/18 Page 2 of 3 PageID #: 48


'                         Defendant's appearance as required

                    X     Safety of any other person and the community

         3.    Rebuttable Presumption.          The United States will not invoke the rebuttable

    presumption against defendant under§ 3142(e). (If yes) The presumption applies because (check

    one or both):

                          Probable cause to believe defendant committed 1O+ year drug offense or
                          firearms offense, 18 U.S.C. § 924(c), or a federal crime of terrorism, or a
                          specified offense ' - - - - - - - -- - - - ' with minor victim

                          Previous conviction for "eligible" offense committed while on pretrial bond

         4.    Time For Detention Hearing. The United States requests the court conduct the

    detention hearing,

                          At first appearance

                    X     After continuance of_3_ days (not more than 3).

         5.    Temporary Detention. The United States request the temporary detention of the

    defendant for a period of _ _ _days (not more than 10) so that the appropriate officials can be

    notified since (check 1 or 2, and 3):

                          1. At the time the offense was committed the defendant was:

                                  (a) on release pending trial for a felony;

                                  (b) on release pending imposition or execution of sentence,
                                       appeal of sentence or conviction, or completion of
                                       sentence for an offense;

                                  (c) on probation or parole for an offense.

                          2. The defendant is not a citizen of the U.S . or lawfully admitted for

                          permanent residence.



                                                     2
Case 1:18-cr-00075-LPS Document 19 Filed 10/11/18 Page 3 of 3 PageID #: 49



                3. The defendant may flee or pose a danger to any other person or the

                     community.

       6. Other Matters.




  DATED this 11 th   day of October        , 2018.



                                               ·Respectfully submitted,

                                                DAVID C. WEISS
                                                United States Attorney


                                           By: Isl Alexander S. Mackler
                                                Alexander Mackler
                                                Shannon Hanson
                                                Adrienne Dedjinou
                                                Maureen McCartney
                                                Assistant United States Attorneys




                                       3
